Case 1:20-cv-00891-EK-SJB Document 41 Filed 07/05/21 Page 1 of 5 PageID #: 236


                                                                       eeplaw.com
                                                                       80 Pine Street, 38th Floor
                                                                       New York, New York 10005
                                                                       T. 212.532.1116 F. 212.532.1176

                                                                       New Jersey Office
                                                                       576 Main Street, Suite C
                                                                       Chatham, New Jersey 07928




                                           July 5, 2021

BY ECF
Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Diaz Cruz v. United States of America, et ano., 20 CV 891 (EK) (SJB)

Your Honor:

       I represent plaintiff in the above-referenced matter. I write in response to the
application filed at DE #40 to respectfully oppose any stay of discovery.
       Pursuant to Rule III(b) of this Honorable Court’s individual practices:
              There is no automatic stay of discovery, unless authorized by
              statute, should one or more defendants file a motion to
              dismiss. Discovery is only stayed if a party files a motion to
              stay discovery and the Court grants such a motion. A stay
              application, even on consent, must explain why a stay is
              warranted, including by demonstrating that the standards
              under Rule 26(c) have been satisfied.

        Earlier this year, in Williams v. Scarcella, this Honorable Court denied a discovery
stay in a civil rights case where “[t]he motion fail[ed] to address any of the factors the
Court evaluates in connection with a stay application.” 20 CV 2348 (KAM) (SJB)
(E.D.N.Y. Feb. 18, 2021). The Court in Williams quoted the factors from Thomas v.
New York City Dep’t of Educ., 09 CV 5167 (SLT), 2010 WL 3709923, *3 (E.D.N.Y.
Sept. 14, 2010): “(1) whether the defendant has made a strong showing that the
plaintiff’s claim is unmeritorious; (2) the breadth of discovery and the burden of
responding to it; and (3) the risk of unfair prejudice to the party opposing the stay.”
(citation omitted). As in Williams, Mr. Santana fails to meaningfully address the
governing factors, and good cause for a stay is lacking. See Republic of Turkey v. Christie’s,
Case 1:20-cv-00891-EK-SJB Document 41 Filed 07/05/21 Page 2 of 5 PageID #: 237

Hon. Sanket J. Bulsara
July 5, 2021
Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018) (“Discovery should not be
routinely stayed simply on the basis that a motion to dismiss has been filed. A court
determining whether to grant a stay of discovery pending a motion must look to the
particular circumstances and posture of each case.”) (brackets, citations and internal
quotation marks omitted).
        As to the first factor, Mr. Santana does not even address plaintiff’s FTCA claim,
conceding its merit. Indeed, even as to his own Bivens motion, Santana presents no
substantive argument, instead summarily referring the Court to his unfiled 33-page
brief, aspects of which Santana plans to withdraw. DE #40, p. 1 n.1 & p. 3. We
respectfully submit that this lackadaisical attempt to end-run the Court’s page limit is
unhelpful and improper, given that the analysis must account for the merit of all of
plaintiff’s related claims, and not an arbitrary subset in a premature procedural posture.
See Mulligan v. Long Island Univ., 18 CV 2885 (ERK) (SJB), 2018 WL 8014320, *1
(E.D.N.Y. Dec. 13, 2018) (Bulsara, J.) (“As to the first factor, the Court is in the
position of having to assess the merits of the dispositive motion before it has been filed.
That alone counsels against the stay being granted.”) (citations omitted) (collecting
cases); Republic of Turkey, 316 F. Supp 3d at 678 (“The Court at present is unable to
fully assess the strength of the pending motion, since it only recently was filed, and
opposition papers are not yet due.”); see also Chow v. SentosaCare, LLC, 19 CV 3541
(FB) (SJB), 2020 WL 559704, *2 (E.D.N.Y. Jan. 23, 2020) (Bulsara, J.) (“[The motion
to dismiss] does not resolve the question of the Center’s liability. It is a potentially
dispositive motion only as to the individual defendants….[W]here no dispositive
motion has been filed with respect to the named plaintiff, and the motion has not even
been briefed and is barely explained, [a stay of discovery] is inappropriate.”).
       The two cases Santana cites for this first factor support plaintiff’s position as each
involves, unlike here, a fully briefed and fully dispositive motion. See DE #40, p. 3
(citing Valentini v. Group Health Inc., 20 CV 9526 (JPC), 2021 WL 861275, *1
(S.D.N.Y. Mar. 8, 2021) (“Defendants here have filed two Motions to Dismiss, which
could result in dismissal of some, if not all, of Plaintiffs’ claims.”) and Niv v. Hilton
Hotels Corp., 06 CV 7839 (PKL), 2007 WL 510113, *1 (S.D.N.Y. Feb. 15, 2007)
(“The defendants have indicated that they intend to move this Court to dismiss the
action on the grounds of forum non conveniens.”)). This is the opposite case: we are at
the beginning of the briefing of a non-dispositive motion, where the FTCA claim arising
from the catastrophic shooting injury is unchallenged and properly presented. Given
the near certainty that Santana will be subject to the same discovery – i.e. a deposition
and production of any statements – regardless of the outcome of his motion, and the
legal technicality on which he seeks to prevail, plaintiff respectfully submits that this


                                             2
Case 1:20-cv-00891-EK-SJB Document 41 Filed 07/05/21 Page 3 of 5 PageID #: 238

Hon. Sanket J. Bulsara
July 5, 2021
factor weighs heavily in favor of denying the stay request. Sanders v. Sheppard, 16 CV
6526 (CBA) (SJB), 2019 WL 1574952, *2 (E.D.N.Y. Mar. 11, 2019) (Bulsara, J.)
(“Brookdale has moved to dismiss while other defendants are litigating, and Plaintiff
Sanders has demonstrated, with specificity, the nature and need for discovery from
Brookdale. It is, therefore, appropriate to lift the stay and permit [plaintiff] to take
the discovery that Brookdale inevitably will be forced to turn over.”) (citing Hollins v.
U.S. Tennis Ass’n, 469 F. Supp. 2d 67, 79 (E.D.N.Y. 2006)).
       Mr. Santana’s arguments on the second factor lack color and are misleading. For
example, Santana purports to cite ¶ 10 of the amended complaint to argue that
discovery is particularly burdensome here and a stay should enter because plaintiff is a
Mexican citizen who presently lives in Mexico and thus, Santana argues, untold
documents and “essential witnesses” may be “located outside of the United States.” See
DE #40, p. 3. However, when read together with ¶ 72 of the same pleading and given
defense counsel’s independent knowledge that plaintiff has remained in the United
States (and that the other witnesses reside here), this factual contention lacks evidentiary
support. See Fed. R. Civ. P. 11(b)(3). Similarly, Mr. Santana’s suggestion that this case
will involve significant data collection and analysis, see DE #40, p. 3, is nugatory. Except
for the severity of plaintiff’s injuries, this is a run of the mill excessive force case, not a
documents case. See Mulligan, 2018 WL 8014320 at *3 (quoting Stanley Works Isr.
LTD. v. 500 Grp., Inc., 17 CV 1765, 2018 WL 1960112, *3 (D. Conn. Apr. 26, 2018)
for the proposition that “Defendants do not provide any information with respect to
how the requests would result in an undue burden or expense, and the Court finds no
support on the record before it for Defendants’ conclusory contention that the requests
seek extensive information that would result in a voluminous production. Accordingly,
the Court concludes that the breadth of discovery is not broad nor does the burden on
Defendants appear substantial, and this factor weighs against imposing a stay.”); see also
PC-41 Doe v. Poly Prep Country Day Sch., 20 CV 3628 (DG) (SJB), 2021 WL 791834,
*2 (E.D.N.Y. Mar. 1, 2021) (Bulsara, J.) (“[T]he stay factors focus on the degree of
prejudice to the party opposing the stay—not to Defendants.”) (emphasis in original).
Indeed, Santana admits the falsity of this argument by revealing, at p. 4 of his letter,
that only a “limited universe of ESI materials” remain to be discovered.
       Santana also impermissibly purports to raise discovery disputes without
conferring with plaintiff or providing the requisite certification. See DE #40, pp. 3-4
(“Among other deficiencies, Plaintiff has failed to answer interrogatories seeking
identification of persons with relevant photographic and video evidence (see Exh. B at
page 3, nos. 3 and 4), failures that will have to be litigated if they cannot be resolved
given the importance of such evidence to Mr. Santana’s defense.”) (emphasis added).


                                              3
Case 1:20-cv-00891-EK-SJB Document 41 Filed 07/05/21 Page 4 of 5 PageID #: 239

Hon. Sanket J. Bulsara
July 5, 2021
This is a blatant violation of the “strictly enforced” Rule IV(B) of this Honorable
Court’s Individual Practices, which mandates denial of any discovery dispute raised
without good faith conferral. See also Fed. R. Civ. P. 37(a); CapRate Events, LLC v.
Knobloch, 17 CV 5907 (NGG) (SJB), 2018 WL 4378167, *1 (E.D.N.Y. Apr. 18, 2018)
(Bulsara, J.) (discussing meet and confer requirements under Court’s Individual
Practices and Federal Rules). Given that Mr. Santana has not even attempted to confer
regarding these inchoate issues, the Court should decline to entertain this branch of Mr.
Santana’s argument. Even if the Court were to reach this issue despite defendant’s
failures, it would be insufficient to justify the requested stay. See, e.g., Dickerson v.
Novartis Corp., 15 CV 1980 (GHW), 2016 WL 9560056, *4 (S.D.N.Y. Apr. 11, 2016)
(“[S]peculative assertion that ‘there will likely be discovery disputes’ is not a sufficient
grounds for staying discovery…”) (citation omitted).1
       On the third factor, which concerns the potential prejudice to Mr. Diaz Cruz
from the imposition of a discovery stay, Mr. Santana’s only argument is the conclusory
assertion that there is “no risk of unfair prejudice” to plaintiff because “if the motion is
denied, the parties can promptly resume discovery.” See DE #40, p. 3. This is incorrect
for a variety of reasons. As indicated above, the discovery at issue is necessary whether
the unfiled motion is ultimately granted or denied. Beyond that basic fact, which alone
dispenses with Santana’s argument under this factor, we respectfully note that Mr. Diaz
Cruz will suffer very real and significant consequences if the stay is granted.
        As a result of this tragic incident, Mr. Diaz Cruz, a lawful visitor to this country,
has been required to retain immigration counsel and seek a discretionary extension of
his visa. The longer this litigation drags on, the greater the likelihood that immigration
authorities, who are arguably adverse to plaintiff in this litigation, may decline to
approve an extension. This stressful and precarious position, and the possibility that he
might be denied re-entry, is part of the reason Mr. Diaz Cruz remains in the United
States and indefinitely away from his homeland. See Second Amended Complaint (DE
#29), ¶ 72. Separately, granting Mr. Santana’s application would deny plaintiff the
opportunity to take Mr. Santana’s deposition and those of other eyewitnesses. It is
possible, if not likely, that further delay may make witness testimony and other evidence
unavailable or diminish its quality. See PC-41 Doe, 2021 WL 791834 at *2 (“It is well-
recognized that the potential loss of testimony is sufficient prejudice to warrant denial
of a stay application.”) (citations omitted) (collecting cases). Additionally, as disclosed

1
  Making matters worse, Santana scolds plaintiff for having allegedly “only recently” served
discovery responses, DE #40, p. 3, without mentioning that plaintiff’s response date was a direct
result of defendant Santana’s belated service of discovery demands.


                                               4
Case 1:20-cv-00891-EK-SJB Document 41 Filed 07/05/21 Page 5 of 5 PageID #: 240

Hon. Sanket J. Bulsara
July 5, 2021
for the first time in the government’s June 25, 2021 submission, there is an active
criminal investigation into this incident. DE #37. If anyone, such as Mr. Santana, were
to be indicted in connection with the events in dispute, obtaining the outstanding will
become more difficult, further militating against granting a discovery stay. See, e.g., U.S.
Commodity Futures Trading Comm’n v. A.S. Templeton Grp., Inc., 297 F. Supp. 2d 531,
534 (E.D.N.Y. 2003) (“Pre-indictment requests for a stay of civil proceedings are
generally denied.”) (citation omitted).2
        In any event, since Mr. Santana failed to establish good cause with respect to the
first and second factors, the stay application should be denied. Mulligan, 2018 WL
8014320 at *4 (“The lack of prejudice, however, would not entitle LIU to
a discovery stay, since it has failed to meet its burden on the other two factors.”)
(citation omitted).
        We also note, with some consternation, that Mr. Santana misrepresented the
content of the meet and confer between his counsel and plaintiff’s counsel on July 1,
2021. At p. 1 of his letter, Mr. Santana falsely claims that plaintiff “acknowledged the
need for a stay of discovery,” when, in fact, plaintiff has consistently maintained that no
stay is warranted.
       With respect to the discovery schedule and the settlement conference on July 14,
2021, plaintiff respectfully requests a sixty-day extension of discovery to allow for the
exchange of remaining documents and fact witness depositions. As indicated at DE #37,
plaintiff has no objection to a reasonable adjournment of the settlement conference to
allow the government to obtain settlement authority.
      Accordingly, plaintiff respectfully requests that the Court deny the requested
discovery stay and extend fact discovery sixty days.
       Thank you for your consideration of this request.

                                              Respectfully submitted,

                                              Gabriel P. Harvis

cc:    Defense Counsel


2
 If it should please the Court, the application submitted by the federal government fails to address
the applicable factors, warranting denial. See DE #37; Williams, 20 CV 2348 (E.D.N.Y. Feb. 18,
2021). Moreover, for the reasons set forth herein, plaintiff respectfully submits that good cause is
also lacking with respect to the government’s request.

                                                 5
